Case 4:21-cv-00033-ALM Document 28 Filed 05/06/21 Page 1 of 3 PageID #: 744




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

   TIMOTHY JACKSON,             §
       Plaintiff,               §
                                §
  v.                            §        Civil Action No. 4:21-cv-00033
                                §
  LAURA WRIGHT, et. al.,        §
       Defendants.              §
________________________________________________________________

               JOINT MOTION FOR PROTECTIVE ORDER
________________________________________________________________

       Plaintiff and Defendants (the “Parties”) jointly move the Court to enter a protective order

concerning the production and use of confidential information in this litigation. The Parties have

agreed to the Agreed and Stipulated Protective Order filed herewith to provide mutual protections

related to confidential information and documents containing the same.

       WHEREFORE, the Parties hereby request that this Court enter the attached Agreed and

Stipulated Protective Order.

                                              Respectfully submitted,

                                              KEN PAXTON
                                              Attorney General of Texas

                                              BRENT WEBSTER
                                              First Assistant Attorney General

                                              GRANT DORFMAN
                                              Deputy First Assistant Attorney General

                                              SHAWN COWLES
                                              Deputy Attorney General for Civil Litigation

                                                                                                1
Case 4:21-cv-00033-ALM Document 28 Filed 05/06/21 Page 2 of 3 PageID #: 745




                                   THOMAS A. ALBRIGHT
                                   Chief, General Litigation Division

                                   /s/ Matthew Bohuslav
                                   MATTHEW BOHUSLAV
                                   Texas Bar No. 24069395
                                   Assistant Attorney General
                                   Office of the Attorney General
                                   P.O. Box 12548, Capitol Station
                                   Austin, Texas 78711-2548
                                   Phone: 512-463-2120
                                   Fax: 512-320-0667
                                   matthew.bohuslav@oag.texas.gov
                                   Attorneys for Defendants


                                   /s/Michael Thad Allen
                                   Michael Thad Allen, Esq.
                                   D. Conn. Bar No. CT29813
                                   admitted pro hac vice
                                   Lead Attorney
                                   ALLEN LAW, LLC
                                   PO Box 404
                                   Quaker Hill, CT 06375
                                   (860) 772-4738 (phone)
                                   (860) 469-2783 (fax)
                                   m.allen@allen-lawfirm.com

                                   Jonathan Mitchell
                                   Texas Bar No. 24075463
                                   MITCHELL LAW PLLC
                                   111 Congress Avenue, Suite 400
                                   Austin, Texas 78701
                                   (512) 686-3940 (phone)
                                   (512) 686-3941 (fax)
                                   jonathan@mitchell.law
                                   Attorneys for Plaintiff




                                                                          2
Case 4:21-cv-00033-ALM Document 28 Filed 05/06/21 Page 3 of 3 PageID #: 746




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 6th day of May, 2021, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system, which automatically provided
notice to the following CM/ECF participants:

Jonathan F. Mitchell
Mitchell Law, PLLC
111 Congress Avenue, Suite 400
Austin, Texas 78701
jonathan@mitchell.law

Michael Thad Allen, Esq.
Allen Law, LLC
PO BOX 404
Quaker Hill, CT 06375
m.allen@allen-lawfirm.com
Attorneys for Plaintiff

                                            /s/ Matthew Bohuslav
                                            MATTHEW BOHUSLAV
                                            Assistant Attorney General




                                                                                             3
